DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
This action is made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. The applicant argues that the claims are allowable in view of the terminal disclaimer. This argument is not persuasive because the terminal disclaimer was disapproved. An attempt was made on 2/1/2022 to reach Kimberly Slaven to discuss the matter however the call was not returned. Therefore the double patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,343,144 in view of John et al (US 2012/0201863). 

The claims of the patent teach the process of separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material (separating an oil mixture) (containing an oil spill) (see claim 1) comprising the steps of contacting a compound of Formula I as claimed (see claim 1, the compound of the patent is identical to that of the instant invention). The patent does not disclose the additional step of contacting with an aromatic solvent or base to obtain a gelator solution. 
Regarding Claim 1:
	John teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with an aromatic solvent (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	The patent and John are analogous inventions in the art of separating hydrophobic materials. It would have been obvious to one skilled in the art to contact the Formula I of the claims of the patent with an aromatic solvent, as disclosed by John because through routine 

Regarding Claim 2:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the hydrophobic material is a hydrocarbon (crude oil) (see John para. 0043).

Regarding Claim 3:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the hydrophobic material is oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, combinations thereof (see John para. 0043).

Regarding Claim 4:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and 25hydrophilic material as claimed in claim 1, wherein the hydrophilic material is selected from the group consisting of water, polar solvents, sludge, and combinations thereof (aqueous phase with water) (see John para. 0044).

Regarding Claim 5:


Regarding Claim 6:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the compound of Formula I weight % in the gelator solution is in the range of 0.1-20% (1.5-5 wt%) (see John para. 0082).

Regarding Claim 7:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the mixture of hydrophobic and 10hydrophilic material is a biphasic mixture, wherein the biphasic mixture comprises of oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, and combinations thereof and water (see John para. 0043-0044).

Regarding Claim 9:
	John teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material, said process comprising the steps of:  5a. contacting a 
	The patent and John are analogous inventions in the art of separating hydrophobic materials. It would have been obvious to one skilled in the art to contact the Formula I of the claims of the patent with a base, as disclosed by John because through routine experimentation one skilled in the art would have found appropriate uses for a known formula used to treat oil spills.  	 

Regarding Claim 10:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the hydrophobic material is a hydrocarbon (crude oil) (see John para. 0043).

Regarding Claim 11:


Regarding Claim 12:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and 25hydrophilic material as claimed in claim 9, wherein the hydrophilic material is selected from the group consisting of water, polar solvents, sludge, and combinations thereof (aqueous phase with water) (see John para. 0044).

Regarding Claim 13:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the base is selected from the group 20consisting of sodium hydroxide, potassium hydroxide, and combinations thereof (see Kar pg. 8640, right column last 2 lines).

Regarding Claim 14:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the compound of Formula I weight % in the gelator solution is in the range of 0.1-20% (1.5-5 wt%) (see John para. 0082).

Regarding Claim 15:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the mixture of hydrophobic and 10hydrophilic material is a biphasic mixture, wherein the biphasic mixture comprises of oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, and combinations thereof and water (see John para. 0043-0044).

Regarding Claim 16:
	John teaches the process for separating an oil from a mixture of oil and water, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with toluene (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	John does not teach formula 1 as claimed or the weight ratio of the formula to the toluene. John further teaches that the gelation concentration is dependent on the gelator and solvent (see para. 0082).


Regarding Claim 18:
	John teaches the process for separating oil from a mixture of oil and water (see para. 0043-0045), said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with a solvent (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	The patent and John are analogous inventions in the art of separating hydrophobic materials. It would have been obvious to one skilled in the art to contact the Formula I of the claims of the patent with sodium hydroxide, as disclosed by John because through routine experimentation one skilled in the art would have found appropriate uses for a known formula used to treat oil spills.  	 

Regarding Claim 19:
	John teaches the process for containing oil spillage, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with an aromatic solvent (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with spilled oil on a surface (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the oil (selectively gel the hydrophobic phase) (see para. 0041) on the surface (interface) (see para. 0044), wherein the spilled oil is selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, combinations thereof; c. gathering the gel from the surface (see para. 0055); d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	The patent and John are analogous inventions in the art of separating hydrophobic materials. It would have been obvious to one skilled in the art to contact the Formula I of the claims of the patent with an aromatic solvent, as disclosed by John because through routine experimentation one skilled in the art would have found appropriate uses for a known formula used to treat oil spills.  	 

Regarding Claim 20:
.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,343,144 in view of John et al (US 2012/0201863) and further in view of Dasgupta (US 2015/0322348)
Regarding Claim 8:
	The patent, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the mixture of hydrophobic and 15hydrophilic material is a triphasic mixture, wherein the triphasic mixture comprises of oil selected from the group of synthetic oil, natural oil, crude oil (see John para. 0043), fuel oil, petroleum fractions, combinations thereof, water, and other materials (see John para. 0044).
	Dasgupta teaches separating a triphasic mixture of crude oil, water and sludge (see para. 0004, 0017, 0099).
	The patent, as previously modified, and Dasgupta are analogous inventions in separating hydrophobic and hydrophilic materials. It would have been obvious to use the method of John, as previously modified, to separate a triphasic mixture of crude oil, water and sludge, as disclosed by Dasgupta, because through routine experimentation one skilled in the art would have found appropriate uses for a known method of separation that allows for the recovery of the oil phase. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550
.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,343,144 in view of John et al (US 2012/0201863) and further in view of Dasgupta (US 2015/0322348)

Regarding Claim 17:
	John teaches the process for separating an oil from a mixture of oil and water, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with toluene (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	John does not teach formula 1 as claimed, the weight ratio of the formula to the toluene, or that the mixture includes sludge. John further teaches that the gelation concentration is dependent on the gelator and solvent (see para. 0082).
	The patent and John are analogous inventions in the art of separating hydrophobic materials. It would have been obvious to one skilled in the art to contact the Formula I of the 
	Dasgupta teaches separating a triphasic mixture of crude oil, water and sludge (see para. 0004, 0017, 0099).
	The patent, as previously modified, and Dasgupta are analogous inventions in separating hydrophobic and hydrophilic materials. It would have been obvious to use the method of John, as previously modified, to separate a triphasic mixture of crude oil, water and sludge, as disclosed by Dasgupta, because through routine experimentation one skilled in the art would have found appropriate uses for a known method of separation that allows for the recovery of the oil phase. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.